Citation Nr: 1018147	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the 
bilateral feet with scars due to cold injuries (also known as 
bilateral foot disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed this decision to BVA, and the 
case was referred to the Board for appellate review.  

In September 2009, the Board remanded this case to the RO so 
that additional evidentiary development could be undertaken.  
Specifically, the Veteran's claim was remanded so that the RO 
could (1) ask the Veteran to identify and provide releases 
for any additional, relevant private treatment records which 
he wants VA to help him obtain, (2) retrieve additional VA 
treatment records for the Veteran from the Ann Arbor VAMC or 
any other VA treatment facility he identified, and 
(3) schedule the Veteran for a VA examination of his feet 
with an appropriate medical specialist.

Pursuant to the Board remand, the RO followed the above-
mentioned instructions and sent the Veteran a notice letter 
in October 2009 requesting that he provide complete names and 
addresses of the VA and non VA healthcare providers that have 
evaluated and treated the Veteran for his bilateral foot 
disorder.  In an October 2009 statement, the Veteran provided 
the name of his private physician, who was deceased, as well 
as the address for the VA medical treatment facility in Ann 
Arbor, Michigan.  The Veteran did not provide the address for 
his private physician and noted that he currently only 
receives treatment at the VA medical facility in Ann Arbor, 
Michigan.  Based on the information provided, the RO did 
obtain additional VA treatment records dated from May 2006 to 
March 2010.  

The Veteran was also scheduled for a VA examination in 
December 2009, which he attended.  The examination involved a 
thorough interview with the Veteran, and the examiner 
provided sufficient detail for the Board to make a decision 
in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
evaluation of the claim).  As such, the Board finds that the 
RO completed the development requested in the September 2009 
Board remand and complied with the remand instructions.  
Stegall v. West, 11 Vet. App, 268 (1998).  

In the March 2010 Supplemental Statement of the Case (SSOC), 
the RO readjudicated the matter and confirmed the RO's prior 
denial of service connection holding that the additional 
evidence coupled with the previously submitted evidence does 
not establish that arthritis of the bilateral feet with scars 
is etiologically related to the Veteran's military service.  
The Veteran noted in his March 2010 SSOC notice response that 
he did not have any additional information to submit.  The 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Arthritis of the bilateral feet did not manifest in 
service or one year thereafter, and the Veteran has not been 
shown to have a bilateral foot disorder that is causally or 
etiologically related to military service including cold 
exposure.  


CONCLUSION OF LAW

Arthritis of the bilateral feet, including claimed cold 
injury residuals, were not incurred in active service, nor 
may arthritis of the feet be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

With respect to this claim, the Board notes that the RO did 
not provide the appellant with notice prior to the initial 
decision of the claim in March 2007.  In this situation, the 
Board recognizes that complete VCAA notice was not provided 
until after the initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole - is unaffected because the 
Veteran is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met.

The Board notes that, upon remand, the RO provided the 
Veteran with a separate notice letter dated in October 2009.  
The Veteran was given an opportunity to respond following 
this notice, and the claim was subsequently readjudicated in 
a March 2010 supplemental statement of the case (SSOC), and 
therefore, any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006).  Moreover, the requirements with 
respect to the content of the notice were met in this case.  
The RO informed the Veteran in the notice letter about the 
information and evidence that is necessary to substantiate 
his claims for service connection.  Specifically, the October 
2009 letter stated that the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and injury, 
disease, or event in military service.  Additionally, the 
March 2010 SSOC notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2009 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2009 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the October 2009 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  

Further, in Dingess/Hartman v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2009 SOC and March 2010 SSOC informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  This includes assisting the Veteran 
in procuring service treatment records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
all available pertinent service treatment records and VA 
treatment records are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  The Veteran was also afforded a VA examination in 
December 2009 in connection with his claim for service 
connection for his arthritis of bilateral feet in accordance 
with 38 C.F.R. § 3.159 (c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds the December 2009 VA opinion to be adequate.  
The examiner indicated that the Veteran's claims file had 
been reviewed prior to his examination.  The examination also 
included a review and discussion of the Veteran's existing 
medical records, a discussion with the Veteran regarding his 
medical history, and a thorough physical examination of the 
Veteran's feet.  Based on the medical evidence of record, and 
an evaluation of the Veteran, the examiner provided an 
etiological opinion concerning the Veteran's disability and 
service, and included the rationale upon which the opinion is 
based.  

While the Veteran's representative contends that the December 
2009 examination was not completed by a specialist as 
requested in the September 2009 remand (see Appellant's Post-
Remand Brief, May 2010), the Board finds that it is within 
the designated VA physician's capabilities and qualifications 
to examine the Veteran's feet and render a diagnosis 
regarding his condition.  Therefore, the December 2009 VA 
examination and opinion is found to be adequate for VA 
purposes.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC and SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.  

II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

In a March 2007 statement, the Veteran contends that he 
developed arthritis as a result of injuries he experienced to 
his hands and feet due to exposure to cold weather while 
serving in the military.  In his June 2009 substantive 
appeal, the Veteran maintains he was exposed to extreme cold 
weather while in service which caused him to suffer from 
frostbite in his feet, a condition that later developed into 
arthritis.  He further stated that his May 2006 VA examiner 
informed him that the arthritis in his hands and feet was 
related to his exposure to cold weather during service

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for arthritis 
of the bilateral feet with scars due to cold injuries.  The 
Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a foot condition.  
While the records indicate that the Veteran suffered 
electrical burn marks on his hands in service as a result of 
working with the generator, the records do not contain any 
evidence indicating that he suffered from cold injury 
residuals to his feet or received treatment for his bilateral 
foot disorder while in service.  Moreover, the Veteran did 
not seek treatment for his bilateral foot condition 
immediately following his separation from service or one year 
thereafter.  Therefore, the Board finds that a bilateral foot 
disorder did not manifest in service or within one year 
thereafter.  

The record also reflects that the Veteran did not seek 
treatment for his bilateral foot disorder immediately 
following his separation from service or for many decades 
thereafter.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The medical evidence of record indicates that the Veteran has 
a diagnosis of degenerative arthritis and sensory neuropathy 
of both feet (see December 2009 VA examination report).  In 
addition, the Veteran's DD 214 reflects that his military 
occupational specialty was that of an electrician and he 
served in the battles of Normandy and Northern France from 
1944 to August 10, 1945.  In its September 2009 decision, the 
Board noted that the Veteran served in Northern France during 
the winter of 1944 to 1945, a historically cold time, wherein 
many soldiers were afflicted with frostbite.  Based on the 
Veteran's service records, which supported his assertion that 
he suffered cold injury residuals to his hands during the 
bitter winter of 1944-1945, the Board conceded that the 
Veteran was exposed to cold weather while in service and the 
Veteran was granted service connection for arthritis of the 
bilateral hands.  

Based on the Veteran's DD 214, the remainder of his service 
records, and the Veteran's assertions in his March 2007 
claim, his November 2007 NOD, and June 2009 substantive 
appeal, the Board also concedes that the Veteran's feet were 
exposed to the extreme cold weather during World War II, 
specifically for the period of his service in Northern France 
during the winter of 1944-1945.  

However, the medical evidence of record does not link any 
current diagnosis to the Veteran's military service.  The 
post-service evidence of record reflects that the Veteran 
first claimed to suffer from arthritis in his March 2007 
claim, more than sixty years after his separation from 
service.  The first post-service medical evidence of record 
regarding the Veteran's bilateral foot disorder was the 
December 2009 VA examination, nearly sixty-three years after 
his separation from service.  During that examination, the 
examiner discussed the Veteran's medical history noting that 
the Veteran served in Europe during the winter of 1944-1945.  
At the examination, the Veteran reported that his feet got 
cold several times during service, however he was never 
hospitalized, he received no care in the field and he did not 
miss any time from duty.  It was further noted that the 
Veteran had a long history of sensitivity to the cold in his 
feet and now has some degenerative arthritis.  

During his physical examination, the Veteran complained of 
intermittent pain in the arches of his feet which became 
worse when walking.  The degree of sensitivity to the cold in 
the affected area was found to be moderate, and there was no 
noted tingling, weakness or swelling in the cold injured 
area.  The physician diagnosed the Veteran with degenerative 
arthritis and sensory neuropathy in both his feet and 
concluded that both diagnoses were less likely as not caused 
by or the result of cold weather exposure.  The examiner 
based his opinion on the Veteran's statements that the cold 
weather did not result in any medical care and he lost no 
time from duty due to his feet getting cold.  The examiner 
further indicated that his opinion was based on the fact that 
the distribution of neuropathy was not suggestive of a cold 
injury in that it was too symmetric and extends too far 
proximally.  He also explained that the Veteran's physical 
findings were "quite typical" for an eighty-six year old 
man, and there were no available records to show the onset of 
arthritis at an unusually early age, "which might suggest 
some outside factor as causative."  

The Board observes that VA treatment records dated from May 
2006 to March 2010, which were obtained upon remand, are 
clear of any mention, findings, or treatment for cold injury 
residuals or arthritis in the Veteran's bilateral feet.  
These records are also absent of any findings relating the 
Veteran's bilateral foot disorder to service.

The Board does acknowledge the Veteran's contentions that he 
has developed arthritis in his bilateral feet as a result of 
the cold injury residuals he suffered due to exposure to cold 
weather while in service.  The Board also notes that the 
Veteran is competent to describe his symptoms.  See Charles 
v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the record on appeal does not 
indicate that the appellant has the expertise or competence 
to provide a probative opinion on a medical matter that 
requires specialized knowledge, skill, experience, training 
or education, such as a diagnosis of a specific disability 
and a determination of the origins of a specific disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
Veteran is competent to discuss his bilateral foot disorder 
and that he has suffered from this condition since service, 
he is not competent to relate his current disability to 
service.  

While the Veteran has a current diagnosis of degenerative 
arthritis of his bilateral feet and is service-connected for 
arthritis of the bilateral hands, and it has been conceded 
that he was exposed to extreme cold weather in service, the 
medical evidence of record has not established that the 
Veteran's bilateral foot disorder is causally or 
etiologically related to his military service.  Although the 
Veteran asserts otherwise, competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  As previously noted, the 
December 2009 VA examiner concluded that the Veteran's 
bilateral foot disorder is less likely as not related to any 
service-related event and the examiner provided sufficient 
reasoning as to how he reached this conclusion.  In addition, 
VA treatment records obtained from May 2006 to March 2010 do 
not contain any medical nexus linking the Veteran's arthritis 
of the bilateral feet to service, including cold exposure.  
While the Board sympathizes with the Veteran's complaints, 
competent objective medical evidence relating the Veteran's 
diagnosis to service is required before service connection 
can be granted.

To summarize, the Veteran's service treatment records are 
negative for any complaints, treatment or diagnosis of a 
bilateral foot disorder, the record discloses a sixty year 
gap without any objective clinical evidence to support an 
assertion of continuing symptomatology, and there is no 
objective medical evidence provided relating the Veteran's 
current bilateral foot disorder to service.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the bilateral foot disorder is not warranted.  


ORDER

Service connection for arthritis of the bilateral feet 
including claimed cold injury residuals is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


